Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing File Nos. 33-42162 811-6377 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 33 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 33 [X] (Check appropriate box or boxes.) DREYFUS MUNICIPAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) _X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) on (date) pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) on (date) pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus AMTFree Municipal Bond Fund Seeks current income exempt from federal income tax and the federal alternative minimum tax PROSPECTUS December 15, 2008 Contents The Fund Goal and Approach 1 Main Risks 2 Past Performance 4 Expenses 5 Management 6 Financial Highlights 8 Your Investment Shareholder Guide 11 Distribution and Taxes 20 Services for Fund Investors 21 For More Information See back cover. The Fund Dreyfus AMTFree Municipal Bond Fund Ticker Symbol: Class A: DMUAX Class B: DMUBX Class C: DMUCX Class I: DMBIX Class Z: DRMBX GOAL AND APPROACH The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus. The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade ("high yield" or "junk" bonds), or the unrated equivalent as determined by Dreyfus. Credit ratings are determined by independent rating organizations that analyze and evaluate a bond issuers, and/or any credit enhancers credit profile and ability to repay debts. Based on their assessment, these rating organizations assign letter grades that reflect the issuers and/or any credit enhancers creditworthiness, AAA or Aaa represents the highest credit rating, AA/Aa the second highest, and so on down to D, for defaulted debt. Bonds rated BBB or Baa and above are considered investment grade. The dollar-weighted average maturity of the fund's portfolio normally exceeds ten years, but the fund may invest without regard to maturity. The portfolio manager may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, the portfolio manager may assess the current interest rate environment and the municipal bond's potential volatility in different rate environments. The portfolio manager focuses on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the fund's assets may be allocated to "discount" bonds, which are bonds that sell at a price below their face value, or to "premium" bonds, which are bonds that sell at a price above their face value. The fund's allocation to either discount bonds or to premium bonds will change along with the portfolio manager's changing views of the current interest rate and market environment. The portfolio manager also may look to select bonds that are most likely to obtain attractive prices when sold. Although the fund seeks to provide income exempt from federal income tax, the fund may invest temporarily in taxable bonds. The fund may, but is not required to, use derivatives, such as futures, options and swap agreements, as a substitute for investing directly in an underlying asset, to increase returns, to manage credit or interest rate risk, or as part of a hedging strategy. The fund may buy securities that pay interest at rates that float inversely with changes in prevailing interest rates (inverse floaters) and may make forward commitments in which the fund agrees to buy or sell a security in the future at a price agreed upon today. Inverse floaters are created by depositing municipal bonds in a trust which divides the bond's income stream into two parts: a short-term variable rate demand note and a residual interest bond (the inverse floater) which receives interest based on the remaining cash flow of the trust after payment of interest on the note and various trust expenses. Interest on the inverse floater usually moves in the opposite direction as the interest on the variable rate demand note. The Fund 1 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Municipal bond market risk . The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes and local and business developments, may adversely affect the yield and/or value of the fund's investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation and the rating of the issue. Interest rate risk. Prices of municipal bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the fund's share price. The longer the effective maturity and duration of the fund's portfolio, the more the fund's share price is likely to react to interest rates. Compared to similar fixed rate municipal bonds, the value of residual interest municipal bonds will fluctuate to a greater extent in response to changes in prevailing long-term interest rates. Moreover, the income earned on residual interest municipal bonds will fluctuate in response to changes in prevailing short-term interest rates. Thus, when such securities are held by the fund, an increase in short- or long-term interest rates could adversely affect the income received from such securities and the net asset value of the fund's shares. Credit risk . Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a municipal bond, can cause the bond's price to fall, potentially lowering the fund's share price. To the extent a fund invests in high yield ("junk") bonds, its portfolio is subject to heightened credit risk. High yield bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuer's continuing ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. Call risk. Some municipal bonds give the issuer the option to call, or redeem, the bonds before their maturity date. If an issuer "calls" its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield. During periods of market illiquidity or rising interest rates, prices of "callable" issues are subject to increased price fluctuation. Liquidity risk. The secondary market for certain municipal bonds tends to be less well developed or liquid than many other securities markets, which may adversely affect the fund's ability to sell such municipal bonds at attractive prices. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the fund's share price may fall dramatically, even during periods of declining interest rates. Market sector risk. The fund's overall risk level will depend on the market sectors in which the fund is invested and the current interest rate, liquidity and credit quality of such sectors. The fund may significantly overweight or underweight certain industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those industries or sectors. Tax risk. To be tax-exempt, municipal bonds generally must meet certain regulatory requirements. Although the fund will invest in municipal bonds that pay interest that is exempt, in the opinion of counsel to the issuer (or on the basis of other authority believed by Dreyfus to be reliable), from federal income tax, if any such municipal bond fails to meet these regulatory requirements, the interest received by the fund from its investment in such bonds and distributed to fund shareholders will be taxable. Derivatives risk. The fund may use derivative instruments, such as options, futures and options on futures (including those relating to securities, indexes, and interest rates), swaps and inverse floaters. A small investment in derivatives could have a potentially large impact on the fund's performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the The Fund 2 fund will not correlate with the underlying instruments or the fund's other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of thefailure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments' terms. The fund may be required tosegregate permissible liquid assets to cover its obligations relating to its purchase of derivative instruments. Leveraging risk . The use of leverage, such as lending portfolio securities, entering into futures contracts, engaging in forward commitment transactions and investing in inverse floaters, may cause taxable income and may magnify the fund's gains or losses. Non-diversification risk . The fund is non- diversified, which means that a relatively high percentage of the fund's assets may be invested in a limited number of issuers. Therefore, the fund's performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. Other potential risks. Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. The Fund 3 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class Z shares from year to year. The table compares the funds average annual total returns to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are reflected in the table. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. All of the fund's share classes invest in the same portfolio of securities. Performance of each share class will vary from the performance of the fund's other share classes due to difference in charges and expenses. After tax performance is shown only for Class Z. After-tax performance of the funds other share classes, if any, will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Best Quarter: Q4 '00 +5.38% Worst Quarter: Q3 '99 -2.38% The funds year-to-date total return as of 9/30/08 was -4.18% . Average annual total returns as of 12/31/07 Share class/ 1 Year 5 Years 10 Years inception date Class Z (5/6/94) returns before taxes 2.25% 4.11% 4.74% Class Z returns after taxes on distributions 2.25% 4.10% 4.69% Class Z returns after taxes on distributions and sale of fund shares 2.99% 4.15% 4.71% Class A (3/31/03) returns before taxes -2.50% 2.90%* 4.13%* Class B (3/31/03) returns before taxes -2.35% 3.03%* 4.58%* + Class C (3/31/03) returns before taxes 0.25% 3.11%* 4.23%* Class I (12/15/08) returns before taxes 2.25%* 4.11%* 4.74%* Barclays Capital Municipal Bond Index reflects no deduction for fees, expenses or 3.36% 4.30% 5.18% taxes * For the funds Class A, B, C and I shares, periods prior to the inception date of such classes reflect the performance of the funds Class Z shares adjusted to reflect any applicable sales charges. Such performance figures have not been adjusted, however, to reflect applicable class fees and expenses. If such fees and expenses had been reflected, the performance shown for Class A, B and C shares for such periods may have been lower. + Assumes conversion of Class B shares to Class A shares at end of the sixth year following date of purchase. The Fund 4 EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Fee Table Class A Class B* Class C Class I Class Z Shareholder transaction fees (fees paid from your account) Maximum front-end sales charge on purchases % of offering price none none none none Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none ** none none Annual fund operating expenses (expenses paid from fund assets) % of average daily net assets Management fees Rule 12b-1 fee none none none Shareholder services fee none Other expenses+ Total annual operating expenses Fee waiver and/or expense reimbursement Net annual operating expenses*** * Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. ** Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. ***The Dreyfus Corporation has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund so that total annual fund operating expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees for Class A, B and C shares, taxes, brokerage commissions, extraordinary expenses, interest expenses, and commitment fees on borrowings) exceed 0.45%. Dreyfus may terminate this agreement upon at least 90 days' prior notice to investors but has committed not to do so until at least December 15, 2009. + Fees paid by the fund for miscellaneous items such as transfer agency, custody, professional and registration fees. These expenses for Class I shares are estimated for the current fiscal year; actual expenses may be greater or less than the amounts listed in the table above. Expense example 1 Year 3 Years 5 Years 10 Years Class A Class B with redemption $1,516++ without redemption $1,516++ Class C with redemption without redemption Class I Class Z ++ Assumes conversion of Class B to Class A at end of the sixth year following the date of purchase. This example shows what you could pay in expenses over time. It uses the same hypothetical conditions other funds use in their prospectuses: $10,000 initial investment, 5% total return each year and no changes in expenses. The one-year and first-year of the other examples reflect any expense reimbursement or waiver that may be in effect.Because actual returns and expenses will be different, the example is for comparison only. The Fund 5 MANAGEMENT Investment adviser The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $340 billion in approximately 180 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of 0.30% of the fund's average daily net assets. A discussion regarding the basis for the board's approving the fund's management fee is available in the fund's semi-annual report for the six months ended February 29, 2008 Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $23 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $13 trillion in outstanding debt. Additional information is available at www .bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Douglas J. Gaylor has been the fund's primary portfolio manager since January 1996. Mr. Gaylor is a portfolio manager for a number of national and state-specific municipal bond funds managed by Dreyfus, where he has been employed since January 1996. The fund's Statement of Additional Information (SAI) provides additional information about the portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of fund shares. The Fund 6 Distributor The funds distributor is MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus. The fund pays MBSC a Rule 12b-1 distribution fee for financing the sale and distribution of the fund's Class B and C shares; a shareholder services fee of 0.25% (which may be used to pay third parties) for the provision of shareholder services to Class A, B and C shares; and a shareholder services fee of up to 0.25% to reimburse MBSC for providing account service and maintenance with respect to Class Z shares. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by employees does not disadvantage any Dreyfus-managed fund. The Fund 7 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds Class A, B, C and Z shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. No information is provided for Class I shares, which were not offered to the public as of August 31, 2008. Investment incomenet 1 .58 .55 .55 .54 .56 Net realized and unrealized gain (loss) on investments (.27) (.30) (.16) .14 .40 Total from investment operations .31 .25 .39 .68 .96 Distributions: Dividends from investment incomenet (.58) (.56) (.55) (.55) (.56) Dividends from net realized gain on investments - - - (.01) (.00) 2 Total distributions (.58) (.56) (.55) (.56) (.56) Net asset value, end of period 13.23 13.50 13.81 13.97 13.85 Total Return (%)3 2.35 1.79 2.92 5.01 7.27 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 .99 1.01 .99 .96 Ratio of net expenses to average net assets .70 .69 .69 .69 .70 Ratio of net investment income to average net assets 4.33 4.05 4.03 3.92 4.09 Portfolio turnover rate 49.59 43.08 17.59 9.47 9.74 Net assets, end of period ($ x 1,000) 81,428 74,676 3,970 3,574 795 1 Based on average shares outstanding at each month end. 2 Amount represents less than $.01 per share. 3 Exclusive of sales charge. The Fund 8 Year Ended August 31, Class B Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 13.51 13.81 13.98 13.85 13.44 Investment operations: Investment incomenet 1 .51 .49 .48 .48 .49 Net realized and unrealized gain (loss) on investments (.27) (.30) (.16) .14 .41 Total from investment operations .24 .19 .32 .62 .90 Distributions: Dividends from investment incomenet (.52) (.49) (.49) (.48) (.49) Dividends from net realized gain on investments - - - (.01) (.00) 2 Total distributions (.52) (.49) (.49) (.49) (.49) Net asset value, end of period 13.23 13.51 13.81 13.98 13.85 Total Return (%) 3 1.77 1.36 2.34 4.57 6.85 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 1.57 1.56 1.54 1.58 Ratio of net expenses to average net assets 1.20 1.19 1.19 1.19 1.19 Ratio of net investment income to average net assets 3.84 3.57 3.55 3.46 3.56 Portfolio turnover rate 49.59 43.08 17.59 9.47 9.74 Net assets, end of period ($ x 1,000) 2,385 3,260 600 544 374 1 Based on average shares outstanding at each month end. 2 Amount represents less than $.01 per share. 3 Exclusive of sales charge. Investment incomenet 1 .48 .44 .46 .44 .45 Net realized and unrealized gain (loss) on investments (.27) (.30) (.18) .14 .42 Total from investment operations .21 .14 .28 .58 .87 Distributions: Dividends from investment incomenet (.48) (.45) (.45) (.44) (.46) Dividends from net realized gain on investments - - - (.01) (.00) 2 Total distributions (.48) (.45) (.45) (.46) (.45) Net asset value, end of period 13.23 13.50 13.81 13.98 13.85 Total Return (%) 3 1.59 1.02 2.08 4.30 6.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.73 1.74 1.76 1.74 1.82 Ratio of net expenses to average net assets 1.45 1.44 1.44 1.44 1.44 Ratio of net investment income to average net assets 3.58 3.32 3.29 3.20 3.24 Portfolio turnover rate 49.59 43.08 17.59 9.47 9.74 Net assets, end of period ($ x 1,000) 8,364 7,549 611 539 433 1 Based on average shares outstanding at each month end. 2 Amount represents less than $.01 per share. 3 Exclusive of sales charge. The Fund 9 Year Ended August 31, Class Z Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 13.51 13.81 13.98 13.86 13.44 Investment operations: Investment incomenet 1 .62 .59 .59 .58 .60 Net realized and unrealized gain (loss) on investments (.28) (.30) (.17) .13 .42 Total from investment operations .34 .29 .42 .71 1.02 Distributions: Dividends from investment incomenet (.62) (.59) (.59) (.58) (.60) Dividends from net realized gain on investments - - - (.01) (.00) 2 Total distributions (.62) (.59) (.59) (.60) (.59) Net asset value, end of period 13.23 13.51 13.81 13.98 13.86 Total Return (%) 2.53 2.11 3.11 5.28 7.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .76 .76 .77 .75 .75 Ratio of net expenses to average net assets .45 .44 .44 .44 .45 Ratio of net investment income to average net assets 4.58 4.31 4.30 4.21 4.37 Portfolio turnover rate 49.59 43.08 17.59 9.47 9.74 Net Assets, end of period ($ x 1,000) 252,246 268,420 192,404 207,034 215,510 1 Based on average shares outstanding at each month end. 2 Amount represents less than $.01 per share. The Fund 10 Your Investment SHAREHOLDER GUIDE Choosing a share class The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, I and Z shares of the fund. The fund's Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus funds or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. Class Z shares generally are offered only to shareholders of the fund who have continuously held fund shares since the date the shares were classified as Z shares. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows. You should review these arrangements with your financial representative before determining which class to invest in. Class A Class C Class I Class Z* Initial sales charge up to 4.50% none none none Ongoing distribution fee (Rule 12b-1 fee) none 0.75% none none Ongoing shareholder service fee 0.25% 0.25% none up to .25% Contingent deferred sales charge 1% on sale of 1% on sale of none none shares bought shares held for within one year one year or less without an initial sales charge as part of an investment of $1 million or more Conversion feature no no no no Recommended purchase maximum none $1 million none none *Class Z shares generally are not available for new accounts . Your Investment 11 Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an upfront sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up- front sales charge; and qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class I or Class Z shares), Class A shares will always be the most advantageous choice. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 4.50% 4.70% $50,000 to $99,999 4.00% 4.20% $100,000 to $249,999 3.00% 3.10% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase.(except shares bought through dividend reinvestment). Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back- dated period can also be used to count previous purchases toward your goal. Your goal must be at least $50,000, and your initial investment must be at least $5,000. The sales charge will be adjusted if you do not meet your goal. Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates Your Investment 12 board members of Dreyfus and board members of the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus-managed fund, since on or before February 28, 2006 investors with cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus- managed money market fund, the investor and the investors spouse or minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options members of qualified affinity groups who purchase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, you will pay ongoing Rule 12b-1 fees. Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Class C shares redeemed within one year of purchase are subject to a 1% CDSC. Because Class A shares will always be a more favor- able investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more. While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made throuth certain financial intermediaries or omnibus accounts. Class I share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in a class that charges an initial sales charge. There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: bank trust departments, trust companies and insurance companies that have entered into agreements with the funds distributor to offer Class I shares to their clients law firms or attorneys acting as trustees or executors/administrators foundations and endowments that make an initial investment in the fund of at least $1 million advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available Your Investment 13 Class Z share considerations-Class Z shares generally are not available for new accounts. Class Z shares generally are offered only to shareholders of the fund who have continuously held fund shares since the date the funds shares were classified as Z shares. Class B share considerations
